Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered JP 2017 064 627 A as an alleged anticipatory “X”-type reference in the International Search Report associated w/ PCT/JP2019/030646 (i. e. the Applicants’ parent application).  The English abstract of this JP 2017 064 627 A speaks of a catalyst useful for abating pollutants present in an exhaust gas emitted from what appears to be a combustion source, wherein the catalyst is characterized by having a maximum peak “X” in the range of 20 to 50 nm in pore diameter distribution.  However, the Applicants’ claimed composition exhibits a specific pore volume distribution such that a ratio of pore volume of pores w/ a diameter of 5 nm to less than 15 nm to a pore volume of pores w/ a diameter of 15 nm to less than 25 nm is 15 to 35 percent, and also that a ratio of pore volumes of pores w/ a diameter of from 15 nm to less than 25 nm to pore volume of pores w/ a diameter of 5 to 200 nm is 25 to 55 percent – and at least these particular limitations are not taught or suggested in this JP 2017 064 627 A reference.  Additionally, this JP 2017 064 627 A did not appear to mention the oxygen storage component expressly recited in at least the Applicants’ independent claim.  Further, the Applicants’ specification in paragraph numbers 7 and 13 urge that the Applicants’ catalyst w/ the specific and claimed porosity is able to effectively improve the light off temperature characteristics of the catalyst; provide an enhanced contact of the exhaust gas w/ the catalyst and provide an effective surface area for the catalyst.  These 
The search of the U. S. examiner produced US 2017/0182481 A1, which describes a catalytic composition that also contains an oxygen storage component and exhibits a pore size in the range of 1 to 260 nm (please see at least the abstract associated w/ this US 2017/0182481 A1).  However, the Applicants’ claimed composition exhibits a specific pore volume distribution such that a ratio of pore volume of pores w/ a diameter of 5 nm to less than 15 nm to a pore volume of pores w/ a diameter of 15 nm to less than 25 nm is 15 to 35 percent, and also that a ratio of pore volumes of pores w/ a diameter of from 15 nm to less than 25 nm to pore volume of pores w/ a diameter of 5 to 200 nm is 25 to 55 percent – and at least these particular limitations are not taught or suggested in this US 2017/0182481 A1 reference.  Hence, the U. S. examiner will not offer any rejections based on the teachings provided in this US 2017/0182481 A1 reference.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2018/0252139 A1; US 2016/0279606 A1 and U. S. Pat. 5,397,758.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736